Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-19-00717-CV

                  ELIZABETH BENAVIDES ELITE AVIATION, INC.,
                                 Appellant

                                             v.

                                   CITY OF LAREDO,
                                        Appellee

                 From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2017CVK002669-D3
                        Honorable Beckie Palomo, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellee City of Laredo recover its costs of the appeal from
appellant Elizabeth Benavides Elite Aviation, Inc.

       SIGNED April 29, 2020.


                                              _____________________________
                                              Irene Rios, Justice